 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Somphet Siphengphone,                                Case No.: 17-cv-02117-JAH-MDD
12                                       Plaintiff,
                                                          ORDER GRANTING DEFENDANT
13   v.                                                   WELLS FARGO, N.A.’S MOTION
                                                          TO DISMISS
14   Wells Fargo Bank, N.A., et al.,
15                                    Defendants.
16
17         Pending before this Court is Defendant Wells Fargo Bank, N.A. (“Defendant” or
18   “Wells Fargo”) Motion to Dismiss with prejudice for failure to comply with the Court’s
19   order pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. [Doc. No. 19]. On
20   April 30, 2018, this Court granted Defendant’s motion to dismiss Plaintiff Somphet
21   Siphengphone’s (“Plaintiff”) second amended complaint. See Doc. No. 18. Plaintiff was
22   permitted twenty-days (21) to file a third amended complaint. Id. Approximately twenty-
23   two weeks have passed and Plaintiff has not filed an amended complaint.
24         Accordingly, the Court GRANTS Defendants’ Motion to Dismiss Plaintiff’s
25   Complaint in its entirety with prejudice. See Fed. R. Civ. P. 41(b) (“If the plaintiff fails to
26   prosecute or to comply with these rules or a court order, a defendant may move to dismiss
27   the action or any claim against it.”); see Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir.
28   2005) (“If a plaintiff does not take advantage of the opportunity to fix his complaint, a
                                                      1
                                                                                 17-cv-02117-JAH-MDD
 1   district court may convert the dismissal of the complaint into dismissal of the entire
 2   action.”). Because this concludes the litigation in this matter, the Clerk of Court SHALL
 3   close the file.
 4          IT IS SO ORDERED.
 5   DATED: October 2, 2018
 6
                                                 _________________________________
 7
                                                 JOHN A. HOUSTON
 8                                               United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                            17-cv-02117-JAH-MDD
